DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species B, Figure 2, which claims 6 and 10-18 read upon in the reply filed on 7/07/2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph [0029], lines 4 and 5: “reservoir 116” should recite --reservoir 118--.  
Appropriate correction is required.
Claim Objections
Claims 6, 14 are objected to because of the following informalities:
Claim 6 recites “the housing” in lines 10-11 and should recite --the outer housing--; and 
Claim 14 recites “and further comprising” in line 2 and should recite --and further comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first housing" in line 7 in which there is insufficient antecedent basis for this limitation in the claim.
The term “generally along the axis” in claim 6, line 7 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what kind of path is encompassed with the expression “generally along the axis”.  How much deviation from the axis is permitted? 
The term “relatively closer” in claim 6, lines 7 and  8 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the frame of references for determining “relatively closer”.  Relatively closer with respect to what? The position of the sampling reservoir while being moved within the outer housing has been rendered indefinite by use of the term “relatively”.
Claims 10-16 are rejected by virtue of their dependence from claim 6. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1)(Amoako-Tuffour)(cited by applicant) in view of Hosoya et al. (4,239,040)(Hosoya)(cited by applicant) further in view of Yaron (US 2001/0017649 A1)(Yaron).
In Regards to Claim 6: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), the device comprising: an outer housing (see Amoako-Tuffour paragraph [0051] “enclosure 20” and Figure 1, element 20) comprising a sidewall extending between a first end and a second end spaced along an axis from the first end and an opening extending through the sidewall proximate the second end (see Amoako-Tuffour Figure 1, element 24 and paragraph [0051]  “access port”); a sampling reservoir (see Amoako-Tuffour: Figure 1, element 18) comprising a rigid housing defining a volume and a re-sealable portion (see Amoako-Tuffour: Figures 2A-2C), the sampling reservoir being disposed in the outer housing and moveable within the first housing (see Amoako-Tuffour paragraph [0052]), generally along the axis, between a sealed position, and a sampling position; an actuator (see Amoako-Tuffour paragraph [0005] “a motor”) disposed in the outer housing proximate the first end of the outer housing and configured to move the sampling reservoir from the sealed position to the sampling position  (see Amoako-Tuffour [paragraph [0005] “a motor coupled to the rotatable element for rotating the rotatable element to align the access port with the chamber opening of the at least one chamber to obtain the collected sample or release the substance to be distributed”), but is silent to the sampling reservoir being moveable within the first housing relatively closer to the first end of the outer housing, and a sampling position, relatively closer to the second end of the outer housing;  a biasing member disposed in the outer housing proximate the second end of the housing and configured to apply a biasing force to the sampling reservoir to bias the sampling reservoir toward the sealed position; an actuator configured to move the sampling reservoir from the sealed position to the sampling position  against the biasing force; and a piercing member disposed in the outer housing in fluid communication with the opening extending through the sidewall, wherein the re-sealable portion of the sampling reservoir is pierced by the piercing member when the sampling reservoir is in the sampling position and the re-sealable portion of the sampling reservoir is spaced from the piercing member when the sampling reservoir is in the sealed position.
Hosoya teaches a capsule for discharging drugs into a live body or collecting samples from the body (see Hosoya: Abstract) the sampling reservoir (see Hosoya: Abstract “internal cylinder”) being moveable within the first housing relatively closer to the first end of the outer housing, and a sampling position, relatively closer to the second end of the outer housing (see Hosoya: Abstract “sliding of the internal cylinder to the other end of the external cylinder”); a biasing member disposed in the outer housing proximate the second end of the housing (see Hosoya: Column 3, lines 60-61 “the biasing force of the spring "5"”) and configured to apply a biasing force to the sampling reservoir to bias the sampling reservoir toward the sealed position (see Hosoya: Column 9, lines 38-42 “so that the external cylinder "802" moves in the direction of arrow mark A by the force of the spring "814" and finally the hole "805" of the external cylinder "802" is sealed up”); an actuator configured to move the sampling reservoir from the sealed position to the sampling position against the biasing force (see Hosoya: Column 6, lines 36-38 “pushing forces of said compressed coil spring "613"”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour with the moveable sampling reservoir and biasing member of Hosoya in order to withdraw a body sample into the cylinder (see Hosoya: Abstract). Amoako-Tuffour, as modified by Hosoya, is silent to a piercing member disposed in the outer housing in fluid communication with the opening extending through the sidewall, wherein the re-sealable portion of the sampling reservoir is pierced by the piercing member when the sampling reservoir is in the sampling position and the re-sealable portion of the sampling reservoir is spaced from the piercing member when the sampling reservoir is in the sealed position.
Yaron teaches capsule for producing images of an object (see Yaron: Abstract) with a piercing member disposed in the outer housing in fluid communication with the opening extending through the sidewall, wherein the re-sealable portion of the sampling reservoir is pierced by the piercing member when the sampling reservoir is in the sampling position and the re-sealable portion of the sampling reservoir is spaced from the piercing member when the sampling reservoir is in the sealed position (see Yaron paragraph [0021] “piercing pin ruptures the pouch wall, thereby allowing controllable amount of the medicament to exit from the storage compartment through the hole pierced in the pouch wall” and paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour, as modified by Hosoya with the piercing member of Yaron in order to “collect a controllable amount of fluid or cell samples” (see Yaron paragraph [0021])
In Regards to Claim 10: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), further comprising a sensor disposed to sense a condition of an environment external to the outer housing (see Amoako-Tuffour paragraph [0087] “A/D converter may also be used with one or more environmental sensors (e.g., an Ion-Selective Field Effect Transistors (ISFETs) for sensing pH levels, Resistive Thermal Devices (RTDs) for sensing temperature, and/or piezoelectric elements for measuring pressure, etc.)”).
In Regards to Claim 11: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), wherein the sensor comprises a threshold sensor responsive to a threshold pH of the environment (see Amoako-Tuffour paragraph [0087] “Ion-Selective Field Effect Transistors (ISFETs) for sensing pH levels”).
In Regards to Claim 13: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), wherein the biasing member comprises a spring or a compressible material.
Hosoya teaches a capsule for discharging drugs into a live body or collecting samples from the body (see Hosoya: Abstract) wherein the biasing member comprises a spring or a compressible material (see Hosoya: Column 3, lines 60-61 “the biasing force of the spring "5"”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour with the biasing member of Hosoya in order to withdraw a body sample into the cylinder (see Hosoya: Abstract).
In Regards to Claim 14: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), with a hollow needle (see Amoako-Tuffour paragraph [0007] “one needle engage element for allowing passage of substances therebetween”), but is silent to wherein the piercing member comprises a hollow needle and further comprising a channel fluidly connecting the hollow needle to the opening.
Yaron teaches capsule for producing images of an object (see Yaron: Abstract) with a piercing member disposed in the outer housing in fluid communication with the opening extending through the sidewall, wherein the re-sealable portion of the sampling reservoir is pierced by the piercing member when the sampling reservoir is in the sampling position and the re-sealable portion of the sampling reservoir is spaced from the piercing member when the sampling reservoir is in the sealed position (see Yaron paragraph [0021] “piercing pin ruptures the pouch wall, thereby allowing controllable amount of the medicament to exit from the storage compartment through the hole pierced in the pouch wall” and paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour, as modified by Hosoya with the piercing member of Yaron in order to “collect a controllable amount of fluid or cell samples” (see Yaron paragraph [0021]). 
In Regards to Claim 15: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), wherein the actuator comprises a spring.
Hosoya teaches a capsule for discharging drugs into a live body or collecting samples from the body (see Hosoya: Abstract) wherein the actuator comprises a spring (see Hosoya: Column 6, lines 36-38 “pushing forces of said compressed coil spring "613"”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour with the actuator of Hosoya in order to withdraw a body sample into the cylinder (see Hosoya: Abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1)(Amoako-Tuffour)(cited by applicant) in view of Hosoya et al. (4,239,040)(Hosoya)(cited by applicant) further in view of Yaron (US 2001/0017649 A1)(Yaron) and further in view of Femando et al. (US 2016/0174544 A1)(Femando).
In Regards to Claim 12: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), but is silent to further comprising a quencher disposed in the sampling reservoir.
Femando teaches a composition and method for stabilizing a biological sample (see Femando: Abstract) which comprises a quencher disposed in the sampling reservoir (see Femando paragraph [0037] “a single protective agent composition may be employed that includes a preservative composition and a quenching agent. Such protective agent composition may be preloaded into a sample collection device, such as a blood collection tube”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour with the quenching agent disposed in a sampling reservoir of Femando in order to “provide preservation and stabilization of CTCs in blood samples for up to 4 days at room temperature” (see Femando paragraph [0036]).	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1)(Amoako-Tuffour)(cited by applicant) in view of Hosoya et al. (4,239,040)(Hosoya)(cited by applicant) further in view of Yaron (US 2001/0017649 A1)(Yaron) and further in view of Schentag et al. (5,279,607)(Schentag).
In Regards to Claim 16: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), but is silent to wherein the spring is retained in a compressed position by a supporting wire and the supporting wire is broken to release the spring to move the sampling reservoir to the sampling position.
Hosoya teaches a capsule for discharging drugs into a live body or collecting samples from the body (see Hosoya: Abstract) wherein the actuator comprises a spring (see Hosoya: Column 6, lines 36-38 “pushing forces of said compressed coil spring "613"”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour with the actuator of Hosoya in order to withdraw a body sample into the cylinder (see Hosoya: Abstract). Amoako-Tuffour, as modified by Hosoya, is silent to a supporting wire and wherein the supporting wire is broken to release the spring to move the sampling reservoir to the sampling position. 
Schentag teaches an ingestible capsule (see Schentag: Abstract) with a supporting wire (see Schentag: Figure 2, element 17) that extend from the actuator and hold the diaphragm in a distended position (see Schentag: Figure 3) wherein the supporting wire is broken to release the spring to move the sampling reservoir to the sampling position (see Schentag: Figures 3 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour, as modified by Hosoya, with the supporting wire of Schentag in order to “release a dosage of medicament” (see Schentag: Abstract). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1)(Amoako-Tuffour)(cited by applicant).
In Regards to Claim 17: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract) “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), the device comprising: an outer housing (see Amoako-Tuffour paragraph [0051] “enclosure 20” and Figure 1, element 20) comprising a sidewall extending between a first end and a second end spaced along an axis from the first end and an opening extending through the sidewall (see Amoako-Tuffour Figure 1, element 24 and paragraph [0051]  “access port”) to fluidly connect an interior of the outer housing with an exterior of the outer housing (see Amoako-Tuffour paragraph [0052] “align the access port 24 with each of the chamber openings 22 for collecting, at targeted locations, samples of the contents in the GI into the corresponding chamber”); a sampling reservoir (see Amoako-Tuffour: Figure 1, element 18) defining a volume disposed in the outer housing and moveable relative to the outer housing (see Amoako-Tuffour: Figures 2A-2C, element 8), between a sealed position and a sampling position, wherein, in the sampling position, fluids from an environment external to the outer housing enter the sampling reservoir through the outer housing (see Amoako-Tuffour: paragraph [0055]); and an actuator (see Amoako-Tuffour paragraph [0005] “a motor”) disposed in the outer housing proximate the first end of the outer housing and configured to move the sampling reservoir from the sealed position to the sampling position (see Amoako-Tuffour [paragraph [0005] “a motor coupled to the rotatable element for rotating the rotatable element to align the access port with the chamber opening of the at least one chamber to obtain the collected sample or release the substance to be distributed”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1)(Amoako-Tuffour)(cited by applicant) in view of Yaron (US 2001/0017649 A1)(Yaron).
In Regards to Claim 18: Amoako-Tuffour teaches a device for sampling contents in a cavity (see Amoako-Tuffour: Abstract) “device and method for an ingestible medical device…for collecting or dispensing substances from the GI tract”), but is silent to further comprising a hollow needle disposed in the outer housing and in fluid communication with the opening, wherein: -30-WO 2018/050647PCT/EP2017/072912 the sampling reservoir comprises a re-sealable portion, and the actuator moves the sampling reservoir into contact with the hollow needle such that the hollow needle pierces the re-sealable portion, forming fluid communication via the hollow needle and the opening, between the volume and the exterior of the outer housing.
Yaron teaches capsule for producing images of an object (see Yaron: Abstract) with a hollow needle disposed in the outer housing and in fluid communication with the opening, wherein: -30-WO 2018/050647PCT/EP2017/072912 the sampling reservoir comprises a re-sealable portion, and the actuator moves the sampling reservoir into contact with the hollow needle such that the hollow needle pierces the re-sealable portion, forming fluid communication via the hollow needle and the opening, between the volume and the exterior of the outer housing (see Yaron paragraph [0021] “piercing pin ruptures the pouch wall, thereby allowing controllable amount of the medicament to exit from the storage compartment through the hole pierced in the pouch wall” and paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for sampling contents in a cavity as taught by Amoako-Tuffour with the piercing member of Yaron in order to “collect a controllable amount of fluid or cell samples” (see Yaron paragraph [0021])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791  

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791